
	

113 HR 1676 RH: Johnson Valley National Off-Highway Vehicle Recreation Area Establishment Act
U.S. House of Representatives
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 88
		113th CONGRESS
		1st Session
		H. R. 1676
		[Report No. 113–123, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 23, 2013
			Mr. Cook (for himself
			 and Mr. McKeon) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			June 24, 2013
			Additional sponsor: Mr.
			 Ruiz
		
		
			June 24, 2013
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 24, 2013
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on April 23, 2013
		
		
			
		
		A BILL
		To designate the Johnson Valley National
		  Off-Highway Vehicle Recreation Area in San Bernardino County, California, to
		  authorize limited military use of the area, to provide for the transfer of the
		  Southern Study Area to the administrative jurisdiction of the Secretary of the
		  Navy for inclusion in the Marine Corps Air Ground Combat Center Twentynine
		  Palms, and by recreational users, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Johnson Valley National Off-Highway
			 Vehicle Recreation Area Establishment Act.
		2.Designation of Johnson
			 Valley National Off-Highway Vehicle Recreation Area
			(a)DesignationThe approximately 188,000 acres of public
			 land and interests in land administered by the Secretary of the Interior
			 through the Bureau of Land Management in San Bernardino County, California, as
			 generally depicted as the Johnson Valley Off-Highway Vehicle Recreation
			 Area on the map titled Johnson Valley National Off-Highway
			 Vehicle Recreation Area and Transfer of the Southern Study Area and
			 dated April 11, 2013, are hereby designated as the Johnson Valley
			 National Off-Highway Vehicle Recreation Area.
			(b)Recreational and
			 conservation useThe Johnson
			 Valley National Off-Highway Vehicle Recreation Area is designated for the
			 following purposes:
				(1)Public recreation (including off-highway
			 vehicle use, camping, and hiking) when the lands are not used for military
			 training as authorized by section 3.
				(2)Natural resources
			 conservation.
				(c)WithdrawalThe public land and interests in land
			 included in the Johnson Valley National Off-Highway Vehicle Recreation Area are
			 hereby withdrawn from all forms of appropriation under the public land laws,
			 including the mining laws and the mineral leasing and geothermal leasing
			 laws.
			(d)Treatment of existing
			 rightsThe designation of the
			 Johnson Valley National Off-Highway Vehicle Recreation Area and the withdrawal
			 of the public land and interests in land included in the Recreation Area are
			 subject to valid existing rights.
			3.Limited biannual Marine
			 Corps Air Ground Combat Center Twentynine Palms use of Johnson Valley National
			 Off-Highway Vehicle Recreation Area
			(a)Use for military
			 purposes authorizedSubject
			 to subsection (b), the Secretary of the Interior shall authorize the Secretary
			 of the Navy to utilize portions of Johnson Valley National Off-Highway Vehicle
			 Recreation Area twice in each calendar year for up to a total of 60 days per
			 year for the following purposes:
				(1)Sustained, combined arms, live-fire, and
			 maneuver field training for large-scale Marine air-ground task forces.
				(2)Individual and unit
			 live-fire training ranges.
				(3)Equipment and tactics development.
				(4)Other defense-related
			 purposes consistent with the purposes specified in the preceding
			 paragraphs.
				(b)Conditions on military
			 use
				(1)Consultation and public
			 participation requirementsBefore the Secretary of the Navy requests
			 the two time periods for military use of the Johnson Valley National
			 Off-Highway Vehicle Recreation Area in a calendar year, the Secretary of the
			 Navy shall—
					(A)consult with the
			 Secretary of the Interior regarding the best times for military use to reduce
			 interference with or interruption of nonmilitary activities authorized by
			 section 2(b); and
					(B)provide for public
			 awareness of and participation in the selection process.
					(2)Public
			 noticeThe Secretary of the
			 Navy shall provide advance, wide-spread notice before any closure of public
			 lands for military use under this section.
				(3)Public
			 safetyMilitary use of the
			 Johnson Valley National Off-Highway Vehicle Recreation Area during the biannual
			 periods authorized by subsection (a) shall be conducted in the presence of
			 sufficient range safety officers to ensure the safety of military personnel and
			 civilians.
				(4)Certain types of
			 ordnance prohibitedThe Secretary of the Navy shall prohibit the
			 use of dud-producing ordnance in any military training conducted under
			 subsection (a).
				(c)Implementing
			 agreement
				(1)Agreement required;
			 required termsThe Secretary
			 of the Interior and the Secretary of the Navy shall enter into a written
			 agreement to implement this section. The agreement shall include a provision
			 for periodic review of the agreement for its adequacy, effectiveness, and need
			 for revision.
				(2)Additional
			 termsThe agreement may provide for—
					(A)the integration of the
			 management plans of the Secretary of the Interior and the Secretary of the
			 Navy;
					(B)delegation to civilian
			 law enforcement personnel of the Department of the Navy of the authority of the
			 Secretary of the Interior to enforce the laws relating to protection of natural
			 and cultural resources and of fish and wildlife; and
					(C)the sharing of resources
			 in order to most efficiently and effectively manage the lands.
					(d)DurationAny agreement for the military use of the
			 Johnson Valley National Off-Highway Vehicle Recreation Area shall terminate not
			 later than March 31, 2039.
			4.Transfer of
			 administrative jurisdiction, Southern Study Area, Marine Corps Air Ground
			 Combat Center Twentynine Palms, California
			(a)Transfer
			 requiredNot later than
			 September 30, 2014, the Secretary of the Interior shall transfer, without
			 reimbursement, to the administrative jurisdiction of the Secretary of the Navy
			 certain public land administered by the Bureau of Land Management consisting of
			 approximately 20,000 acres in San Bernardino County, California, as generally
			 depicted as the Southern Study Area on the map referred to in
			 section 2.
			(b)Use of transferred
			 landUpon the receipt of the
			 land under subsection (a), the Secretary of the Navy shall include the land as
			 part of the Marine Corps Air Ground Combat Center Twentynine Palms, California,
			 and authorize use of the land for military purposes.
			(c)Legal description and
			 map
				(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description and map
			 of the public land to be transferred under subsection (a).
				(2)Force of
			 lawThe legal description and
			 map filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary of the Interior may correct
			 clerical and typographical errors in the legal description and map.
				(d)Reimbursement of
			 costsThe Secretary of the
			 Navy shall reimburse the Secretary of the Interior for any costs incurred by
			 the Secretary of the Interior to carry out this section.
			5.Water rights
			(a)Water
			 rightsNothing in this Act
			 shall be construed—
				(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this Act; or
				(2)to authorize the
			 appropriation of water on lands transferred by this Act except in accordance
			 with applicable State law.
				(b)Effect on previously
			 acquired or reserved water rightsThis section shall not be
			 construed to affect any water rights acquired or reserved by the United States
			 before the date of the enactment of this Act.
			
	
		June 24, 2013
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		June 24, 2013
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
